PER CURIAM.
Petitioner seeks issuance of a writ of certiorari to review the decision of the circuit court affirming the order suspending his driver’s license for one year. We conclude that we have jurisdiction to entertain the petition, in light of the misfiling below of his first petition. We find no basis to issue the writ, however, on any of the grounds raised. We do note that the order appears erroneously to recite that the reason for the suspension is that he was driving with an unlawful blood alcohol level instead of the true reason — that he refused a urine test. The State concedes this was an error. We accordingly remand to the trial court with an instruction that this clerical error be corrected.
Petition for Writ of Certiorari DENIED.
THOMPSON, C.J., GRIFFIN and SAWAYA, JJ., concur.